Citation Nr: 0813000	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  03-27 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for flat feet condition 
(claimed as bilateral arch condition).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active service extended from June 4, 1979 to 
July 9, 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The Board previously denied the claim, in June 2004.  The 
veteran subsequently appealed to the United States Court of 
Appeals for Veterans Claims (Court).  Pursuant to a motion, 
the Court remanded the matter to the Board.  The remand 
motion asserted that a medical examination and opinion were 
needed.  In December 2006, the Board remanded the case for 
examination and a medical opinion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to obtain all pertinent Federal records.  38 U.S.C.A. § 5103A 
(West 2002).  One problem in this case is that the evidence 
does not contain a report of the entrance examination.  
Further, despite evidence that the veteran was released from 
service because of her foot condition, there are no medical 
board or physical evaluation board reports in the record.  It 
is quite possible that because the veteran was released from 
service for medical reasons, the pertinent medical records 
are in her personnel records.  These should be searched and 
there is no indication in the record that this has been done.  

Further, although the veteran was examined in compliance with 
the Board's remand, the examiner stated that he was unable to 
provide the necessary opinions and failed to fully explain 
his reasoning for the comments he did provide.  Under these 
circumstances, it is not necessary to have another 
examination of the veteran, but the file, including the 
examination report, should be sent for a medical opinion in 
compliance with the Board's previous remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

Also, compensation can be paid for an acquired flat foot 
condition, but a congenital or developmental condition cannot 
be service-connected.  38 C.F.R. §§ 3.303(c), 4.9, 4.71a 
(2007).  This case requires an opinion as to the nature of 
the disability.  

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction 
(AOJ) should ask the National Personnel 
Records Center (NPRC) for a complete 
copy of the veteran's personnel file, 
not just the DA 20.  All records 
pertaining to her discharge from 
service and any medical records that 
may be in the personnel file should be 
particularly requested.  

2.  After the requested records are 
received, or the NPRC verifies that 
such records do not exist, the claims 
folder should be forwarded to a 
specialist in foot disorders for 
review.  Any tests or studies necessary 
to respond to the following questions 
should be done.  If the reviewer cannot 
respond to the following questions 
without further examination of the 
appellant, such examination should be 
scheduled.  The examiner should respond 
to the following questions with a 
complete explanation.  

a.  Is it at least as likely as not (a 
50 percent or greater probability) that 
the foot condition noted in service was 
acquired, rather than being congenital 
or developmental?  

b.  Is it at least as likely as not 
that the current foot condition was 
acquired, rather than being congenital 
or developmental?  

c.  The veteran entered service on June 
4, 1979 and 4 days later, on June 8, 
1979, complained that a callus on the 
left foot was extremely painful when 
walking.  Examination disclosed flat 
feet.  Given the service medical 
records, the evidence of record, and 
the current findings:  

        Is it at least as likely as not 
(probability of 50 percent or better) 
that her flat foot condition and callus 
had their onset during her active 
service?  Please explain.  

        If it is not at least as likely as 
not that her flat foot condition and 
callus had their onset during her 
active service, is there clear and 
unmistakable evidence that the 
condition existed before service?  If 
so, what would that evidence be?  
Please explain.  

d.  The veteran entered service on June 
4, 1979 and 4 days later, on June 8, 
1979, complained that a callus on the 
left foot was extremely painful when 
walking.  There was a complaint of pain 
in both feet on June 10, 1979, and a 
subsequent podiatry referral reflects 
complaints of pain in both feet while 
running or jogging.  Given the service 
medical records, the evidence of 
record, and the current findings:  

        Is there clear and unmistakable 
evidence that her flat foot condition 
did not permanently increase in 
severity during her active service?  If 
so, what would that evidence be?  
Please explain.  

3.  Readjudicate the claim for service 
connection for flat feet.  If the 
determination remain unfavorable to the 
appellant, she and her representative 
should be furnished a supplemental 
statement of the case which addresses 
all evidence associated with the claims 
file since the last statement of the 
case.  The appellant and her 
representative should be afforded the 
applicable time period in which to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

